Citation Nr: 0014193	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  96-18 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
veteran's service-connected bipolar disorder with anxiety 
reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to March 
1954.

This appeal arises from a November 1995 rating decision by 
the RO in Philadelphia, Pennsylvania, which increased the 
veteran's service-connected bipolar disorder with anxiety to 
30 percent, but not more.  The veteran appealed the decision 
to the Board of Veterans' Appeals (BVA or Board).

The Board notes that on his April 1996 VA Form 9 (Appeal to 
the Board of Veterans' Appeals), the veteran requested a 
hearing before a member of the Board at the Central Office in 
Washington, DC.  While that hearing was scheduled in 
September 1999, the veteran's wife indicated that he was 
unable to attend due to an exacerbation of his service-
connected psychiatric disorder.  However, as, for the reasons 
expressed below, the outcome of this decision is favorable to 
the veteran, the Board finds that there is no prejudice to 
the veteran in issuing this decision without first 
ascertaining whether the veteran still wants a hearing.  

The Board also notes that pursuant to an October 1, 1999 
memorandum, the appellant's representative forwarded a 
September 24, 1999 handwritten clinical assessment of the 
veteran from the veteran's treating psychologist and 
psychiatrist at a VA medical facility.  This VA-generated 
document was accompanied by a waiver of RO jurisdiction, and 
was received with extended period granted for submitting 
additional evidence in January 2000.  Accordingly, it is 
accepted for the Board's consideration pursuant to the 
provisions of 38 C.F.R. § 20.1304 (1999).


FINDING OF FACT

The veteran's service-connected bipolar disorder with anxiety 
is manifested primarily by: daily episodes of obsessing about 
trivial arguments with his wife causing him to remain in bed 
for several days; exaggerated frustration over daily mundane 
trials and tribulations; exaggerated rage in response to 
minor disappointment; daily attacks of anxiety and panic; 
irritability and outbursts of rage; difficulty concentrating 
and sustaining attention; and trouble with authority making 
him unable to be around people.  Medically, these symptoms 
are considered to render him unemployable.

CONCLUSION OF LAW

The criteria for the assignment of a 100 percent schedular 
evaluation for bipolar disorder with anxiety reaction have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.16(c), 4.132, Diagnostic Codes 
(DC) 9206 and 9400 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code (DC) 9434 (1999)


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Facts
 
The veteran served on active duty from August 1950 to March 
1954.  By rating action of February 1957, the RO granted 
service connection with a 30 percent disability rating for 
anxiety reaction.  A December 1962 decision reduced the 
disability rating to 10 percent.  In June 1965, the RO 
granted a temporary total rating under 38 C.F.R. § 4.29 from 
March 2, 1965 through the end of April 1965, and then 
returned the disability rating to its former 10 percent 
evaluation.

In April 1994, the veteran submitted a claim for a rating in 
excess of 10 percent for his service-connected 
neuropsychiatric condition.

Outpatient treatment records and records of therapy sessions 
dated from March 1994 through May 1995 show that the veteran 
had was treated at the mental health clinic (MHC) at the VA 
medical center (VAMC) in Lyons, New Jersey.  Diagnoses 
included bipolar disorder.

On VA examination in October 1995, the treating physician 
noted that review of the file showed that the veteran had 
symptoms of depression as well as anxiety disorder.  On 
further review of the veteran's record of psychiatric 
treatment dating back to the 1950's, the examiner reported a 
history of chronic crying spells, self-accusatory remarks, 
numerous psychiatric hospitalizations, and treatment with 
antidepressant medications and electroconvulsive therapy over 
the years.  Noting a clear-cut history of manic episodes, the 
physician stated that the veteran has been diagnosed and 
treated correctly for bipolar disorder since at least the 
early 1980's.  The examiner reported that the veteran was 
receiving outpatient treatment at the VAMC at that time; that 
the veteran was treated with Lithium and Bupropion; and that 
the veteran's major symptoms appeared to be in remission.  It 
was noted that the veteran's last regular employment was in 
1982 and that the veteran reported being terminated because 
of his psychiatric disability.  Evidently, the veteran was 
fired on several subsequent attempts at employment 
thereafter.  On mental status examination, it was reported 
that the veteran was neatly dressed and groomed, and that he 
was entirely cooperative with the interview.  He reportedly 
answered all questions with coherent and relevant 
information.  His speech was noted to have been somewhat slow 
and hesitant.  The VA physician noted no evidence of 
hallucinations, delusions, or a formal thought disorder.  The 
veteran was oriented as to all three spheres and he 
reportedly showed adequate memory.  In comments, the examiner 
stated that there was adequate evidence that the veteran 
suffered from bipolar disorder in as much as he had both 
symptoms of mania and depression.  It was noted that he has 
been treated over a period of over ten years for that 
disorder.  The physician concluded by stating that the 
evidence strongly pointed in favor of the idea that the 
veteran had suffered from a bipolar disorder since 1954.

Based on this examination, the RO, in a November 1995 
decision, recharacterized the veteran's service-connected 
disorder as bipolar disorder with anxiety reaction, and 
increased the disability rating to 30 percent, effective from 
August 1992 (the date of his claim for benefits).

On his April 1996 VA Form 9, the veteran asserted that the 
physician's remark about his current symptoms being in 
remission was erroneous.  He stated that he was unable to 
follow a substantially gainful occupation since 1982 and that 
he was totally disabled.  

Records dated from May 1995 through February 1997 show that 
the veteran had treatment at the VA facility in Wilkes-Barre, 
Pennsylvania.  These records show that the veteran was 
treated for his psychiatric problems in sessions at the MHC 
from May through October 1995.

Records on file show that the veteran was scheduled for a VA 
psychiatric examination in November 1997.  The examination 
was reportedly canceled after the veteran called and 
indicated that he did not want to appear for an examination 
until all of his medical records were on file.  Additional 
records on file reveal that the veteran failed to report for 
another examination scheduled to take place in October 1998.  

Outpatient treatment records received from the VAMC in 
Allentown, Pennsylvania did not pertain to the veteran's 
service-connected psychiatric disorder.

In a June 1999 statement, the veteran's service 
representative indicated that the veteran desired to appear 
personally for a hearing before a member of the Board at the 
Central Office in Washington, D.C.  Although the veteran was 
notified that a hearing was scheduled for September 1999, he 
failed to report.  The veteran's wife subsequently indicted 
that the veteran was unable to attend the hearing because he 
had been in a manic phase for several weeks during which time 
he is not able to take action in following up on his claim.

In a September 1999 statement, the veteran's service 
representative essentially asserted that the veteran was 
unemployed due to his service-connected bipolar disorder, and 
that as such, he should be granted a total rating on either a 
schedular basis or under 38 C.F.R. §§ 3.340 and 4.16.  In 
support of his assertion, the service representative cited to 
Johnson v. Brown, 7 Vet. App. 95 (1994), noting that under 
the former version of Diagnostic Code 9411 there were three 
independent bases for granting a 100 percent evaluation.  

In October 1999, the veteran's service representative 
forwarded to the Board a September 1999 clinical assessment 
of the veteran by his treating VA psychologist and 
psychiatrist, faxed by the veteran's wife.  A waiver of 
initial RO consideration of the evidence was provided.  

The medical progress note dated in September 1999 indicated 
that the statement was provided at the veteran's request, in 
support of his petition for an increase in service connection 
benefits for his bipolar disorder.  His VA psychologist and 
psychiatrist indicated that they had worked with the veteran 
in individual as well as in group psychotherapy for about two 
years.  They reported that the veteran suffered daily 
episodes of obsessing about trivial arguments with his wife 
causing him to remain in bed for several days.  They noted 
that he had exaggerated frustration over daily mundane trials 
and tribulations.  They further stated that the veteran had 
exaggerated rage in response to minor disappointment; daily 
attacks of anxiety and panic; irritability and outbursts of 
rage; difficulty concentrating and sustaining attention; and 
trouble with authority making him unable to be around people.  
In closing the VA examiners provided their medical opinion 
that "[b]ecause of the severity of the above mentioned 
symptoms, [the veteran] is considered unemployable."  The 
diagnosis was bipolar illness, the prognosis was guarded, and 
the Global Assessment of Functioning (GAF) Scale score was 
38. 


B.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and capable of 
substantiation and it is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  When a claimant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  Id.  Although the veteran has not had a recent VA 
examination, the Board notes that the record does include 
reports of prior examination and treatment, as well as 
detailed medical findings listed in the recently submitted 
clinical assessment.  Under these circumstances, and in view 
of the Board's favorable disposition of this issue on the 
basis of such evidence, the Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A.  § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1999).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  However, the United 
States Court of Appeals for Veterans Claims (known previously 
as the United States Court of Veterans Appeals, prior to 
March 1, 1999) (hereinafter Court)  has stated that where 
entitlement to compensation has already been established and 
increase in disability rating is at issue, present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The Board notes that effective November 7, 1996 (during the 
pendency of the veteran's appeal), VA revised the criteria 
for diagnosing and evaluating psychiatric disabilities.  See 
61 Fed. Reg. 52,695 (1996).  The Court has held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of VA (Secretary) to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Because the RO has considered the veteran's 
claim under both the former and revised criteria, there is no 
due process bar to the Board doing likewise, and applying the 
more favorable result.   

At the time of the initial grant of service connection, and 
for many years thereafter, the veteran's service-connected 
psychiatric condition was characterized as anxiety reaction 
(a psychoneurosis), and evaluated under former Diagnostic 
Code 9400.  In the November 1995 decision on appeal, the RO 
essentially recharacterized the veteran's service-connected 
psychiatric disability as bipolar reaction with anxiety 
disorder; at that time, the applicable diagnostic code was 
changed to former 9206, pursuant to which bipolar disorder 
(then characterized as a psychosis) was evaluated.  It is 
unclear whether the veteran is disputing the current 
characterization of his service-connected disability.  
However, to give him every consideration in his appeal, the 
Board has considered his claim under both the criteria for 
anxiety disorder and the criteria for bipolar disorder.  

Prior to November 7, 1996, anxiety reaction was evaluated, 
along with other psychoneurotic disorders, under a general 
rating formula.  See 38 C.F.R. § 4.132, DC 9411 (1996).  
Pursuant to that formula, a 30 percent evaluation for anxiety 
disorders was warranted when definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people was demonstrated, and when 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability as to 
produce definite industrial impairment.  The term 
"definite" has been defined as distinct, unambiguous, and 
moderately large in degree," and as representing a degree of 
social and industrial inadaptability that is "more than 
moderate, but less than rather large."  O.G.C. Prec. 9-93, 59 
Fed. Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. App. 
301 (1993).

A 50 percent evaluation was assigned where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and where the 
reliability, flexibility, and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
was severely impaired and that the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment of the ability to obtain or retain employment.  
Id.

Finally, a maximum 100 percent schedular rating was a 
assigned for psychiatric disability: 1) in which the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; 2) when there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
when the veteran is demonstrably unable to obtain or retain 
employment.  The Court has held that the criteria of the 
former version of Diagnostic Code 9411 provided three 
independent bases for granting a 100 percent evaluation.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994).

As regards bipolar disorder, the former general rating 
schedule for evaluating psychoses similarly prescribed a 30 
percent rating for definite social and industrial impairment 
(defined above); a 50 percent evaluation for considerable 
social and industrial impairment; and a 70 percent evaluation 
for severe social and industrial impairment.  To warrant a 
100 percent evaluation, the psychosis must has resulted in 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce total social 
and industrial inadaptability.  

In addition, 38 C.F.R. § 4.16(c) (1996), which was repealed 
when the revised criteria for rating psychiatric disabilities 
became effective, provided that where the veteran's only 
compensable service-connected disability was a mental 
disorder that was assigned a 70 percent evaluation, and that 
mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder must be assigned a 100 percent evaluation under the 
appropriate diagnostic code.

Applying the criteria noted above to the relevant medical 
evidence of record, the Board finds that the evidence 
supports a 100 percent evaluation under the former criteria, 
regardless of whether the veteran's disability is evaluated 
under the criteria for a psychoneurosis or a psychosis.  
Significantly, the Board notes that the veteran has been 
undergoing consistent outpatient treatment for at least the 
past two years.  Medical records showed that the veteran's 
bipolar disorder is manifested by: daily episodes of 
obsessing about trivial arguments with his wife causing him 
to remain in bed for several days; exaggerated frustration 
over daily mundane trials and tribulations; exaggerated rage 
in response to minor disappointment; daily attacks of anxiety 
and panic; irritability and outbursts of rage; difficulty 
concentrating and sustaining attention; and trouble with 
authority making him unable to be around people.  In the 
September 1999 statement, the VA psychiatrist and the VA 
psychologist who have been treating the veteran for the past 
two years specifically indicate that the veteran's GAF score 
was 38.  According to the Fourth Edition of the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
(DSM-IV), a GAF score of 31-40 essentially reflects some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood. 

Thus, the veteran's symptoms appear to establish that he 
suffers from at least severe psychiatric impairment, for 
which a 70 percent evaluation is assignable under the former 
Diagnostic 9400 or 9206.  Significantly, however, the record 
also includes the recent opinion of the VA personnel that the 
veteran's psychiatric disability renders him unemployable.  
The Board attaches great weight to this assessment, rendered 
by the psychologist and psychiatrist who have treated the 
veteran over the last two years.  It is also significant that 
there is no contrary evidence or opinion of record.  Under 
these circumstances, the Board finds that a 100 percent 
evaluation is assignable.  See 38 C.F.R. § 4.16(c).  

As the veteran is deemed entitled to the maximum assignable 
evaluation under the former criteria, consideration of the 
claim under the revised criteria (which, incidentally, now 
rates both bipolar disorder and anxiety reaction under the 
same general rating formula) is unnecessary.  See 38 U.S.C.A. 
§ 4.130, Diagnostic Codes 9400 and 9434 (1999).



ORDER

A 100 percent for bipolar disorder with anxiety reaction is 
granted, subject to laws and regulations governing the 
payment of monetary benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

